Citation Nr: 1402200	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  08-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

3.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.

4.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period of July 6, 2004 through November 18, 2007.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 19, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to March 1970, and from July 1994 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

This case was initially before the Board in October 2011, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.

For the reasons noted in the previous remand, the Board considers the Veteran's request for a hearing before a Veterans Law Judge to be withdrawn.  See 38 C.F.R. § 20.702(d) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At this time, the Board finds that the Veteran's claim for increased evaluation for his headaches must be remanded in order for it to be readjudicated.  In the most recent supplemental statement of the case, the AMC indicated that the Veteran's increased evaluation claim for headaches was "moot" because it had already been increased previously.  The Board finds this reasoning to be incomplete.  On remand, the RO/AMC should indicate whether the evidence of record demonstrates entitlement to a higher evaluation for his migraine headaches and if not, indicate reasons for the denial other than "we already increased the evaluation previously."  

Also, the Board notes that the Veteran's last VA examination for his headaches was in November 2011.  In light of this remand and the length of time since that last examination, on remand, another VA examination of the Veteran's headaches should be afforded to him in order to assess the current nature and severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Respecting the cervical spine and peripheral neuropathy issues, the Board finds that an additional remand is necessary at this time.  In his May 2007 notice of disagreement, the Veteran stated: "Problem is most of my claims for service-connected disability are secondary residuals and/or inferred issues were medical evidence indicate possible entitlements, for instance, migraine headaches could in fact cause sensory problems, dizziness, neuropathy neck pain or even back pain relating to my automobile accident."  

The Board notes that it appears that the Veteran is asserting a secondary service connection claim/theory of entitlement for his cervical spine and peripheral neuropathy as secondary to his headache disability.  Such a theory of entitlement was not contemplated by the most recent VA examiner in November 2011.  Accordingly, the Board finds that another VA examination should be obtained which addresses that theory of entitlement.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, the Board notes that it has asserted jurisdiction at this time over the increased evaluation for PTSD and TDIU issues.  Prior to the October 2011 remand, the Board notes that in the October 2009 rating decision the Veteran's PTSD was assigned a 100 percent schedular evaluation effective November 19, 2007.  The RO/AMC noted that given this assignment of a 100 percent evaluation, it was considered a full award of benefits sought for both the PTSD and TDIU issues.  The Board, however, notes that such a grant of benefits resulted in a staged rating for the PTSD which was rated as 50 percent for the period of July 6, 2004 through November 18, 2007, and that TDIU prior to November 19, 2007 remained uncontemplated.  In light of the fact that the appeal was pulled prematurely and erroneously, the Board has asserted appellate jurisdiction over those two issues and remands them for adjudication in a supplemental statement of the case as this time.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Tampa VA Medical Center, or any other VA medical facility that may have treated the Veteran, which have not already been associated with the claims file and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his cervical spine, peripheral neuropathy, PTSD, or headaches, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA neurologic examination with a physician in order to determine the current nature and severity of his headaches.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the VA examiner should specifically comment on the number and frequency of characteristic prostrating attacks associated with his headaches that the Veteran experiences on average, and comment on their effect, if any, on his economic productivity.  

The examiner should also state whether the Veteran's headaches precluded him from obtaining and maintaining substantially gainful employment prior to November 19, 2007.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any cervical spine disorder found.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any cervical spine disorders found, to include arthritic condition thereof.  The examiner should specifically indicate what the current diagnosis of the cervical spine disorder(s) is/are, if such condition(s) exist.

The examiner should then opine as to whether the Veteran's cervical spine disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include motor vehicle accident therein.  

The examiner must discuss Veteran's lay statements regarding to symptomatology during service and continuity of symptomatology after discharge from service.  The examiner should also address the November 2011 examiner's opinion, as well as any other pertinent/relevant evidence in the claims file.

If his cervical spine disorder is not related to service, the examiner should indicate whether any cervical spine disorder found more likely, less likely, or at least as likely as not caused by his headache disability.

The examiner should additionally address whether the Veteran's cervical spine disorder is aggravated by his headache disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  


A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any peripheral neuropathy disorder of the upper extremities found.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any peripheral neuropathy of the upper extremities found, to include cervical radiculopathy and right carpel tunnel syndrome.  

The examiner should then opine as to whether the Veteran's neurologic disorders of the upper extremities, including cervical radiculopathy and right carpel tunnel syndrome, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise related to military service, to include motor vehicle accident therein.  

The examiner must discuss Veteran's lay statements regarding to symptomatology during service and continuity of symptomatology after discharge from service.  The examiner should also address the November 2011 examiner's opinion, as well as any other pertinent/relevant evidence in the claims file.  

If his upper extremity neurological disorders are not related to service, the examiner should indicate whether any neurologic disorders found, including cervical radiculopathy and right carpel tunnel syndrome, are more likely, less likely, or at least as likely as not caused by his claimed cervical spine disorder or his headache disability.

The examiner should additionally address whether the Veteran's neurological disorders of the upper extremities, to include cervical radiculopathy and right carpel tunnel syndrome, are aggravated by his claimed cervical spine disorder or his headache disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for cervical spine and peripheral neuropathy of the upper extremities, to both include as secondary to service-connected headaches, and increased evaluations for migraine headaches and PTSD for the period of July 6, 2004 through November 18, 2007, as well as entitlement to TDIU prior to November 19, 2007.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


